Kane, J. P.,
dissents and votes to reverse in a memorandum. Kane, J. P. (dissenting). I respectfully dissent. In construing the language of a statute, the Legislature is presumed to have used words as they are commonly employed (McKinney’s Cons Laws of NY, Book 1, Statutes § 232) and a court may not disregard the clear language of a statute by articulating what it considers an equitable construction in order to extend to it some supposed policy beyond the express terms of the act (McKinney’s Cons Laws of NY, Book 1, Statutes § 94). A statute is to be given effect as written by the Legislature, not as a court may think it should have been written (see, Allen v Minskoff, 38 NY2d 506, 511).
In this case, the plain language of CPL 540.10 (2) requires that "the district attorney, within sixty days [after forfeiture of the bail], must proceed against the obligor” (emphasis supplied). It is undisputed by the parties that the bail bond and order were not filed until over five months subsequent to the forfeiture of defendant’s bail. Contrary to the majority’s conclusion, the Legislature has given no indication that a different meaning other than what would normally be inter*744preted for the word "must” was intended (see, People v Cruz, 48 NY2d 419, 428, appeal dismissed 446 US 901; Regan v Heimbach, 91 AD2d 71, lv denied 58 NY2d 610). The case of People v Bennett (136 NY 482), which the majority cites for support, is inapplicable insofar as it was decided under former Code of Criminal Procedure § 593. At that time the statute provided that the District Attorney "may, at any time” proceed against the surety after bail was forfeited. The Legislature, however, specifically included the 60-day provision under CPL 540.10 (2), and there has been no showing that it was not meant to be construed as a Statute of Limitations.
The strict construction of CPL 540.30 further supports this conclusion. That statute permits a surety to apply for remission of a forfeiture if the surety returns the defendant to the court within a reasonable period of time, but requires that the "application must be made within one year after the forfeiture of the bail is declared” (CPL 540.30 [2]). The Court of Appeals found this time limitation to be mandatory (see, People v Public Serv. Mut. Ins. Co. [Robinson], 37 NY2d 606). Although the court noted that the primary purpose of CPL 540.30 was to achieve the return of an absent defendant (supra, at 612), this does not require a different interpretation of CPL 540.10. The Legislature dealt with the possible laxness of a county in filing forfeiture orders by setting forth a specific time limitation, and there is nothing to support the conclusion that it was not mandatory. Accordingly, I would reverse and grant the motion to preclude enforcement of the judgment.